DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-11, 13-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Korman (US 2005/0143793 A1) in view of Lampo (US 2014/0267662 A1), further in view of Schlosser (US .
Regarding claims 1, 18, and 20, Korman discloses device for providing light therapy to a user body, the device comprising: a light projection unit (eg. Fig. 1, Para. 119, light guide 22), a camera unit (eg. Fig. 1, camera 24), and a memory unit operably connected with a controlling unit (eg. Fig. 3, Para. 125, CPU 62, Para. 83); wherein the camera unit includes a camera and at least one sensor (eg. Fig. 3, additional sensors for color analyzers and skin textures, Para. 125); wherein the memory unit includes a database having pre-stored data wherein the controlling unit is operably connected to the camera unit, the memory unit, and the light projection unit, and wherein the controlling unit includes a processor adapted to execute a computer implemented code stored in the memory unit (eg. Fig. 3, Para. 125, CPU 62, Para. 83), in order to control functionalities of the camera unit, the memory unit, and the light projection unit (eg. CPU 62, Para. 125), the computer implemented code  when executed by the processor, enables the processor to perform following steps of: scanning the user body, by the camera unit, to capture image data and at least one body parameter of the user body, wherein the camera is adapted to capture Page 2 of 19Application No.: 16/150,023Attorney Docket No.: LightTherapy_001 Reply to Non-Final Office Action of March 20, 2020the image data and the at least one sensor is adapted to collect the at least one body parameter (eg. Para. 118, 120, camera unit 24 serves as an erythema sensor and takes color video images of the treated area of the skin to monitor redness of the skin), storing the image data and the at least one body parameter in the memory unit (eg. Para. 125-127), but does not disclose identifying at least one treatment portion of the user body from the image data and the at least one body parameter stored in the memory unit, identifying at least one skin condition and/or at least one internal body condition, based on the at least one body parameter and the image data of the at least one treatment portion of the user body, retrieving a treatment profile from the pre-stored data in the database of the memory unit based on the at least one skin condition and/or at least one internal body condition, and projecting light, from the light projection unit on the at least one skin condition and/or the at least one internal body condition according to the treatment profile retrieved from the memory unit, a rotatable head including; a first housing including a spindle adapted to rotate, wherein the rotatable head has been included in the first housing and mounted onto the spindle; a second housing including a rotation unit, wherein the rotation unit includes a motor; and wherein the first housing is mounted on the second housing; wherein a first end of the spindle is connected with the motor and a second end of the spindle is connected with the rotatable head,  and wherein the pre-stored data is related to a plurality skin conditions, a plurality of internal body conditions, a plurality of treatment profiles corresponding to the plurality of skin and internal body conditions, and a plurality of user profiles corresponding to a plurality of respective users, and additionally does not disclose the head synchronously rotates in a direction of the movement of at least one treatment portion of the user body.
Lampo teaches using image data to identify physical conditions and locations by referring to a pathology database using parameters such as swelling, redness, discoloration, etc. to determine external and internal conditions (eg. Fig. 4 and 7, Para. 102-105 and 131-136 treatment guidance).
Schlosser teaches an ultrasonic scanning system with a head that rotates about an axis/spindle (eg. Fig. 3A-5C, Para. 32-33, 37, 39, such as rotating around an axis 102 via rigid shaft 112 aka spindle).
Bornstein teaches a near infrared laser system that has a memory storing information of different types of diseases and the treatment profile associated with a particular type of disease (eg. Para. 125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of Korman with the automatic identification of condition and its corresponding location along with the possible treatment configurations to improve the diagnosis of a condition when the user is unable to provide/identify the condition (Fig. 4, Para. 102-105, automatic when user doesn’t identify the condition). Further combining the invention to have a rotatable head on a spindle as taught by Schlosser would improve the scanning maneuverability of a scanner head to better identify treatment sites. Further combining the invention with the stored information of diseases and associated treatments as taught Bornstein would improve treatment modalities while minimizing damage to health cells (eg. Bornstein, Para. 16). 
Abedeni teaches a skin scanning device that has motors to move around scanning heads with relation to the same focal point on the treatment site to analyze the site at different angles (Fig. 4-5, Col. 5, Ln. 38- Col. 6, Ln. 42, moving arms with sensors to image site at different spots and parts for moving hair to get a better picture).
It would have been obvious to combine the above invention with the rotating scanners as taught by Abedeni to expand the analysis of skin tissue by taking images at different angles to improve diagnosis of skin conditions (Col. 1, Ln. 32-55 and 2, Ln. 60 – Col. 3, Ln. 16, synchronized parts to take images at different orientations and illumination angles synchronously). The Examiner believes that these rotating/repositionable scanners for analyzing the same focal point on the skin from different angles is equivalent to the rotating scanner head as claimed.
Regarding claim 2, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the camera is a normal optical camera that has high color resolution color video imaging that also serves as an erythema sensor known in the art to measure UV, visibile, and IR (eg. Korman, Para. 120).
Regarding claim 3, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the light projection unit includes a direction controller (eg. Korman, Fig. 1, Para 117, control console 16 controlling a robotic arm),, head (Korman, Fig. 1, 12 optical head), and source, wherein the light source is a light guide, photopolymers, laser diodes, or LEDs (eg. Korman, Para. 129).
Regarding claim 5, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses image data and body parameter of the user body are compared with the pre-stored data to retrieve a treatment profile related to the at least one external/internal body condition, wherein the treatment profile has treatment information (eg. Lampo, Fig. 4, Para. 95-111 for diagnosis and Fig. 4 sheet 2, steps 420-428 and Fig. 7 for therapy placements Para. 131-136).
Regarding claim 7, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses a wired or wireless device to connect with a remote device for displaying image data, at least one treatment portion of the user body, at least one external body condition, at least one internal body condition, and treatment information (eg. Lampo, Fig. 5-6, Para. 50, 53, 57, and 117-130).
Regarding claim 8, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the external body condition is (eg. Lampo, Para. 102-104, inflammation, insect bite, sun burn, etc.)
Regarding claim 9, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the internal body condition is (eg. Lampo, Para. 12, 104, soft tissue disorder, neurological disorder, muscle fatigue, deep vein thrombosis, etc.).
Regarding claim 10, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the treatment portion of the user body includes any specific body portion having the at least the one external/internal body condition (eg. Lampo, Para. 106 and 109, therapy targeted at the calf muscle where there is pain).
Regarding claim 11, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the user to select a type of treatment (eg. Lampo, Fig, 4, Para. 112-114, user chooses preferred device), treatment time (eg. Korman, Para. 120), intensity (eg. Korman, Para. 120), and shape of light projection (eg. Korman, Para. 138).
Regarding claim 13, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the light projected from a light head continuously follows the treatment portion of the user body within a predefined distance (eg. Para. 118, and 153, allowing adjustment to vertical, horizontal, and radial placement of head relative to the patient’s body with an elevation element to adjust the output based on the position, which Examiner believes is substantially equivalent).
Regarding claim 14, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the light therapy is selected from a group of: LED (eg. Korman, Para. 120), laser (eg. Korman, Para. 25), UV light therapy (eg. Korman, Para. 27, UVB).
Regarding claim 16, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses generating and displaying a treatment report to a user which includes information regarding improvement after the light therapy performed on the at least one treatment portion of the user body (Eg. Korman, Para 187-187 Fig. 16D).
Regarding claim 17, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the user allowed to manually perform the steps of identifying the treatment portion by a user, identifying the condition, and selecting or creating a treatment profile based on the condition (eg. Lampo, Fig. 4 both sheets and Korman, Fig. 16A-E, Para. 85).
Regarding claim 19, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses two or more light therapy devices connected to each other via wire/wireless wherein the system allocates the at least one treatment portion of the user body to each two or more light therapy devices (eg. Lampo, Para. 5 and 9, combinations of different therapies and Korman, Para. 130, treatment area grid 80) and shows a gradual falloff for outside the rectangular zones, but doesn’t disclose preventing an overlap of light projected from two or more light therapy devices. However, if a certain shape is needed for treatment, one of ordinary skill could collimate the devices to prevent overlap and unnecessary damage to the skin/tissue.
Regarding claim 21, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the connection of the plurality of devices is configured as a master-slave model, wherein one of the plurality of devices is a master device and the other devices are slave devices, the controlling unit of the master device being configured to control the respective controlling units of the slave devices (eg. Schlosser, Abstract, Para 5-6, remote actuation to mechanically drive transducer elements).
Regarding claim 22, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses he camera is configured to receive a gestural input and the controlling unit is configured to activate the device on the receipt of the gestural input (eg. Lampo, eg. Para. 52, user interface with gesture recognition systems, one of ordinary skill would use a camera as a gesture recognition system).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Korman (US 2005/0143793 A1) in view of Lampo (US 2014/0267662 A1), further in view of Schlosser (US 2016/0354058 A1), further in view of Bornstein (US 2008/0267814 A1), further in view of Abedeni (US 9980649 B1), further in view of Bandic (US 2008/0194928 A1).
Regarding claim 4, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni disclose the invention of claim 1, but does not disclose wherein the localization module is configured to deploy a pre-processing algorithm capable of segmenting an unstructured scene into objects using visual cues including shape, texture, edges, and color, in real time; wherein the artificial intelligence and machine learning module is configured to generate predictive models from records of historical treatments provided to the user; and wherein the object detection and image processing module is configured to identify specifically trained objects within the image data. 
wherein the localization module is configured to deploy a pre-processing algorithm capable of segmenting an unstructured scene into objects using visual cues including shape, texture, edges, and color, in real time; wherein the artificial intelligence and machine learning module is configured to generate predictive models from records of historical treatments provided to the user; and wherein the object detection and image processing module is configured to identify specifically trained objects within the image data.
Bandic teaches learning algorithms (eg. Para. 72) to analyze objects (eg. Para 75), generate predictive models from records of historical treatments provided to the user (eg. Para. 49-50, history of skin products, Para. 75, 81-83 algorithm with predictive tools). 
It would have been obvious to have combined the invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni with the learning and prediction algorithms as taught by Bandic to improve the convenience of having automated analysis of skin health (eg. Bandic, Para. 6).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over over Korman (US 2005/0143793 A1) in view of Lampo (US 2014/0267662 A1), further in view of Schlosser (US 2016/0354058 A1), further in view of Bornstein (US 2008/0267814 A1), further in view of Abedeni (US 9980649 B1), further in view of Fatemi (US 2019/0038353 A1).
Regarding claim 15, the combined invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni discloses the invention of claim 1, but does not disclose analyzing a refractive index of the at least one treatment portion of the user body and projects the light based on the refractive index of the at least one treatment portion of the user body, wherein the focus of the light is adjusted on the at least one treatment portion of the user body based on the refractive index of the at least one treatment portion of the user body.
Fatemi teaches storing refractive index of different skin/tissue types for the aid in adjusting control signals for light characteristics (eg. Para. 41-42).
It would have been obvious to one of ordinary skill to have combined the invention of Korman, Lampo, Schlosser, Bornstein, and Abedeni with the refractive index data and adjustments taught by Fatemi to improve selection of the required values and basis of control while reducing the damage to surrounding tissue (eg. Fatemi, Para. 41-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792